Citation Nr: 1642776	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for coronary artery disease (CAD) prior to September 17, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for CAD on or after January 1, 2010, and prior to December 6, 2012.

3.  Entitlement to an evaluation in excess of 60 percent for CAD on or after December 6, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for hypertension. 

5.  Entitlement to restoration of a 100 percent evaluation for service-connected non-Hodgkin's lymphoma status-post radiation and lymph node excision, effective January 1, 2011.
 
6.  Entitlement to special monthly compensation (SMC) based on housebound criteria on or after January 1, 2011, and prior to December 6, 2012.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the RO granted SMC based on housebound criteria being met effective December 6, 2012, and a 60 percent evaluation for CAD effective December 6, 2012.  The Board notes that additional evidence was received since the most recent Supplemental Statement of the Case was issued in this appeal.  In May 2016, the Veteran waived agency of original jurisdiction (AOJ) review of this evidence.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  Prior to September 17, 2009, the Veteran was able to achieve 100 percent of the maximum predicted heart rate and had good exercise tolerance with no chest pain.  

2.  From January 1, 2010 to December 5, 2012, the Veteran was able to perform a workload of greater than 7 METs.

3.  After December 5, 2012, the Veteran was able to perform more than 3 METs of work and had an ejection fraction better than 30 percent.

4.  The Veteran's hypertension requires continuous medication for control, but is not productive of diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.

5.  In March 2010, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected non-Hodgkin's lymphoma status-post radiation and lymph node excision, from 100 percent to 0 percent.

6.  The final rating action was issued in November 2010 and the 100 percent rating for non-Hodgkin's lymphoma status-post radiation and lymph node excision was reduced to 0 percent, effective date of the reduction, January 1, 2011, non-Hodgkin's lymphoma status post radiation and lymph node excision, had been rated as 100 percent disabling since April 1, 2009, a period of less than five years.

7.  The March 2010 VA examiner found that the Veteran's non-Hodgkin's lymphoma was in remission and that he was under a surveillance program with periodic PET scans.

8.  On or after January 1, 2011, and prior to December 6, 2012, the Veteran's service-connected disabilities, other than depressive disorder with insomnia and anxiety associated with non-Hodgkin's Lymphoma status-post radiation and lymph node excision, had a combined evaluation of less than 60 percent.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for CAD prior to September 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2015).

2.  The criteria for an evaluation in excess of 10 percent for CAD on or after January 1, 2010, and prior to December 6, 2012, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2015).

3.  The criteria for an evaluation in an evaluation in excess of 60 percent for CAD on or after December 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2015).

4.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

5.  The reduction of a 100 percent evaluation for service-connected non-Hodgkin's lymphoma status-post radiation and lymph node excision, effective January 1, 2011, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.117, Diagnostic Code 7715 (2015).

6.  The criteria for SMC based on housebound criteria on or after January 1, 2011, and prior to December 6, 2012, have not been met.  38 U.S.C.A. § 1114(S) (West 2014); 38 C.F.R. § 3.350(i) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an October 2009 letter, prior to the initial adjudication of the claims.

In March 2010, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected non-Hodgkin's lymphoma status-post radiation and lymph node excision, from 100 percent to 0 percent.  The final rating action was issued in November 2010 and the 100 percent rating for non-Hodgkin's lymphoma status-post radiation and lymph node excision was reduced to 0 percent, effective date of the reduction, January 1, 2011, non-Hodgkin's lymphoma status-post radiation and lymph node excision, had been rated as 100 percent disabling since April 1, 2009, a period of less than five years.  The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  

In this case, VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records.  In addition, the Veteran was provided with multiple VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his hypertension and CAD have worsened since his last examinations nor does the evidence show that they underwent a material change to require a re-examination under 38 C.F.R. § 3.327.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.


I.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  CAD

In a February 2010, rating decision, the AOJ granted service connection for CAD and assigned a non-compensable evaluation effective August 31, 2009, a 100 percent evaluation from September 17, 2009, and a 10 percent from January 1, 2010.  Subsequently, the AOJ granted a 60 percent evaluation for the Veteran's CAD, retroactively effective December 6, 2012.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  Id. A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent.  Id.

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent, is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

In August 2009, the Veteran underwent a private exercise stress test.  The examiner diagnosed CAD and indicated that the Veteran had dyspnea.  The Veteran had a left ventricular ejection fraction of 57 percent.  He was able to achieve 100 percent of the maximum predicted heart rate and had good exercise tolerance with no chest pain.

A September 2009 private cardiac catheterization report showed an ejection fraction was 65 to 70 percent.  He was diagnosed with significant ostial left main coronary artery disease with moderate mid left anterior descending and moderate right coronary artery disease.  Left ventricular systolic function was normal.  He denied symptoms of angina, shortness of breath, fatigue, dizziness, or syncope attacks.  There were no reports of congestive heart failure.

On September 18, 2009, the Veteran underwent a three-vessel coronary artery bypass grafting.

In October 2009, the Veteran was seen for a follow-up.  The private physician reported that the Veteran underwent a stress test in September that revealed ischemia, which led to cardiac catheterization.  The cardiac catheterization revealed significant ostial left main disease, moderate mid left anterior descending disease, moderate right coronary artery disease and a normal ejection fraction.  He underwent a coronary bypass and there were no post-operative complications.  Since the surgery, the Veteran walked two miles a day without dyspnea or angina.  The Veteran endorsed significant occasional leg pain with walking and occasional light-headedness while walking up hills. 

In October 2009, Dr. T.C., a private physician, wrote that the Veteran's exercise tolerance was far better since his surgery.  On examination, the Veteran's sternum was healing well and was stable.  His cardiac examination was unremarkable.

In November 2009, the Veteran underwent a VA examination.  The Veteran was diagnosed with CAD.  The VA examiner reported that at the August 2009 private stress test Veteran's ejection fraction was 57 percent and ECG stress was negative at 100 percent of maximum predicted heart rate.  Based upon the amount of activity the Veteran was able to complete, the VA examiner estimated that the Veteran could perform more than 10 METs of work.

A March 2010 Virginia Department of Rehabilitative Services Medical Consultant Report showed that the Veteran's cardiovascular evaluation was normal. 

In December 2012, the Veteran was afforded a VA examination to determine the severity of his CAD.  The VA examiner diagnosed CAD and valvular cardiopathy with a preserved ejection fraction of 60 percent.  The Veteran underwent triple by-pass surgery in September 2009.  He endorsed shortness of breath, dizziness, and fatigue.  Upon examination, his left ventricular ejection fraction (LVEF) was 55 to 60 percent.  Interview-based METs testing showed the Veteran could perform between 3 and 5 METs of work with symptoms of dyspnea, fatigue, and angina. 

Based on the forgoing, the Board finds that the Veteran is not entitled to an increased evaluation for CAD for any time during the appeal period.  Prior to September 17, 2009, the Veteran was able to achieve 100 percent of the maximum predicted heart rate and had good exercise tolerance with no chest pain.  The Veteran is not entitled to a compensable evaluation prior to September 17, 2009, as the evidence does not demonstrate that the Veteran's workload was limited to 10 METs or less or that the Veteran had a LVEF of 50 percent or less.  

From January 1, 2010, to December 6, 2012, the Veteran was able to perform a workload of greater than 7 METs.  Most notably, the Veteran's March 2010 cardiovascular evaluation was unremarkable.  Therefore, the evidence is against an evaluation of 30 percent for the period from January 1, 2010, to December 6, 2012.  At no time did the evidence show a LVEF of 50 percent or less as contemplated by a higher rating. 

Lastly, the Veteran is not entitled to a 100 percent evaluation since December 6, 2012.  At the December 2012 VA examination, the Veteran was able to perform more than 3 METs of work and had an ejection fraction better than 30 percent. 

The Veteran has considered the Veteran's lay statements regarding his credible and competent belief that he is entitled to higher evaluations for his CAD.  However, his lay statements are probatively outweighed by the VA examiners' findings that were based on interviews with the Veteran, medical examinations, reviews of the record, and their medical expertise. 

As the preponderance of the evidence is against the claims for increased evaluations percent for the Veteran's CAD, the benefit-of-the-doubt rule does not apply, and the Board must deny the claims.  See 38 U.S.C.A. §§ 5107(b).

B.  Hypertension 

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic Code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

There are two VA examinations of record that provide blood pressure readings.  The November 2009 VA examination reflected blood pressure readings of 164/113, 183/102, and 177/100.  In December 2012, the Veteran was afforded a VA examination to determine the severity of his CAD.  His blood pressure readings were 160/93, 170/91, and 152/73.

VA treatment notes dated in April 2011 show a blood pressure reading of 142/96.  SSA records indicate the following blood pressure readings: 157/106 in April 2009; 130/98 in August 2009; 154/90 in October 2009; and, 140/100 in March 2010.

In March 2009, Dr. M.A. wrote that the Veteran had a blood pressure reading of 191/100.  However, the Veteran admitted that he was extremely nervous during the examination. 

Private cardiology records dated in December 2009 show a blood pressure reading of 150/100.  The Veteran also reported home blood pressure measurements of 125/75 and 129/82.  In August 2009, the Veteran had a blood pressure reading of 130/98.

In May 2009, the Veteran had blood pressure ratings of 162/99, 157/106, and 172/104.  February 2009 readings were 170/100.  

VA treatment records dated in February 2016 disclose a blood pressure reading of 149/83.

A higher 20 percent evaluation for hypertensive vascular disease is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Although there have been a few isolated instances of diastolic pressure of 110 or above, the Board finds that the weight of the evidence is against a 20 percent evaluation for hypertension.  The Veteran's blood pressure readings have predominantly been less than 110 for diastolic pressure and 200 for systolic pressure predominantly.  

Additionally, the Board has considered the Veteran's lay statements that he is entitled to a rating in excess of 10 percent for his hypertension.  However, the Veteran's lay statements are probatively outweighed by the numerous blood pressure readings of record that demonstrate blood pressure readings have predominantly been less than 110 for diastolic pressure and 200 for systolic pressure predominantly.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's hypertension, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim. See 38 U.S.C.A. §§ 5107(b).

C.  Extraschedular Consideration

The Board has considered whether referral for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assesses the Veteran's disability levels and symptomatology associated with his hypertension and CAD.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities during the appeal period, as the criteria assesses the levels of impairment attributable to the Veteran's symptoms.  The rating criteria specifically contemplate the Veteran's diminished workload and elevated blood pressure readings.  The rating schedule fully contemplates all symptomatology and treatment associated with the hypertension and CAD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

II.  Rating Reduction

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction and being apprised of it in a March 2010 letter, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  Subsequently, the final rating action was issued in November 2010 and the 100 percent rating for non-Hodgkin's lymphoma status-post radiation and lymph node excision was reduced to 0 percent.  The effective date of the reduction was January 1, 2011.  The Board acknowledges that January 1, 2011, was not after the last day of the month after expiration of the 60-day period from the date of notice of the final rating action.  However, a miscalculation of the effective date for the reduction does not render the reduction void ab initio.  See VAOPGCPREC 31-97.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  

Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent disability evaluation was awarded for less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

The Veteran's service-connected non-Hodgkin's lymphoma is currently evaluated as 100 percent disabling effective April 1, 2009, and as zero percent disabling (noncompensable) effective January 1, 2011, under 38 C.F.R. § 4.117, Diagnostic Code 7715.  38 C.F.R. § 4.117.  A 100 percent rating is assigned under Diagnostic Code 7715 for non-Hodgkin's lymphoma with active disease or during a treatment phase.  A Note following Diagnostic Code 7715 provides:

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be [determined] by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105.

The Note following Diagnostic Code 7715 finally provides that non-Hodgkin's lymphoma should be rated on its residuals if there has been no local recurrence or metastasis of the disease.  Id.

In March 2010, the Veteran was afforded a VA examination to evaluate his non-Hodgkin's lymphoma.  The VA examiner stated that the Veteran's diagnosis had changed to non-Hodgkin's lymphoma status-post radiation and lymph node excision with normal healed surgical scar.  The Veteran endorsed pain in the neck radiating to the base of the spine, dry mouth, insomnia, and depression.  The VA examiner concluded that the Veteran's non-Hodgkin's lymphoma was in remission and that he was under a surveillance program with periodic PET scans.

Similarly, a March 2010 Virginia Department of Rehabilitative Services report showed that the Veteran was diagnosed with non-Hodgkin's lymphoma in 2009.  The Veteran underwent radiation for four weeks and was in remission.  The Veteran reported fatigue and pain throughout his spine while bending. 

In October 2010, Dr. E.P., a private physician, wrote that the Veteran was diagnosed with non-Hodgkin's lymphoma in March 2009 and had been followed by the oncology clinic.  The Veteran had stage II lymphoma in the neck and in the parotid gland, and completed a course of radiation therapy in June 2009.  The most recent CT scans in May 2010 showed that the lymphoma was in remission.  Dr. E.P. acknowledged that there was some risk that the lymphoma could relapse and recommended periodic CT scans. 

The Board notes that the Veteran has separate ratings for the Veteran's residuals of depression, insomnia, scarring, and the dry mouth associated with the non-Hodgkin's lymphoma status-post radiation and lymph node excision. 

Based upon the forgoing, the Board finds that the reduction of the Veteran's evaluation from 100 percent to 0 percent was proper as there was no local recurrence or metastasis of the disease and the Veteran was not receiving active treatment for non-Hodgkin's lymphoma.  See 38 C.F.R. § 4.117, Diagnostic Code 7715.  Lastly, the RO undertook the appropriate action to separately rate the residuals of the non-Hodgkin's lymphoma status post radiation and lymph node excision.  Accordingly, restoration of a 100 percent disability evaluation for the Veteran's non-Hodgkin's lymphoma is not warranted.  \

III.  SMC

The Veteran seeks SMC based on housebound criteria on or after January 1, 2011, and prior to December 6, 2012.  The Veteran has been in receipt of an award of individual unemployability since August 4, 2009, based solely on his service-connected depressive disorder with insomnia and anxiety associated with non-Hodgkin's lymphoma status-post radiation and lymph node excision.

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  However, the SMC requirements cannot be met under any combination of the currently assigned ratings from January 1, 2011, and prior to December 6, 2012 as the Veteran was not rated 60 percent disabled for any disability other than depressive disorder with insomnia and anxiety associated with non-Hodgkin's lymphoma status-post radiation and lymph node excision.  Lastly, the Veteran has not asserted and the evidence does not show that he was rendered permanently housebound by his service-connected disabilities during this period. Thus, SMC at the housebound rate is not warranted for the period from January 1, 2011 to December 6, 2012.  


ORDER

A compensable evaluation for CAD prior to September 17, 2009, is denied.

An evaluation in excess of 10 percent for CAD on or after January 1, 2010, and prior to December 6, 2012, is denied.

An evaluation in excess of 60 percent for CAD on or after December 6, 2012, is denied.

An evaluation in excess of 10 percent for hypertension is denied.

Restoration of a 100 percent evaluation for service-connected non-Hodgkin's lymphoma status-post radiation and lymph node excision, effective January 1, 2011, is denied.

SMC based on housebound criteria on or after January 1, 2011, and prior to December 6, 2012, is denied.

______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


